Citation Nr: 9915655	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation from an 
original claim for service connection for cervical dysplasia, 
status post laser ablation of the cervix.  


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This case comes before the Board of Veteran's Appeals (Board) 
by means of a March 1994 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein an initial claim for the 

purported disability was assigned a noncompensable 
evaluation. The veteran appeals this decision.  The Board 
notes that subsequent to the March 1994 rating decision, 
additional evidence was received and the RO issued a rating 
decision in February 1999 again denying a compensable 
disability rating.  The Board finds that a proper appeal of 
the March 1994 rating decision was filed through a May 1994 
VA Form 9.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's cervical dysplasia is manifested through 
clinical diagnosis and pathological findings. 


CONCLUSION OF LAW

The criteria for a compensable rating for cervical dysplasia 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.116, Diagnostic Code 7612.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
(See Proscelle v. Derwinski, 2 Vet. App. 629 (1992), with 
regard to the application of the well-grounded standard for 
claims for increased 

compensation.)  She has not alleged the existence of any 
records of probative value that may be obtained, and which 
are not already associated with her claims folder.  The Board 
accordingly finds that the duty to assist her, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

The veteran contends that her cervical dysplasia is more 
severe than currently evaluated, warranting a compensable 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and that a compensable rating is not warranted. 

Service connection for cervical dysplasia, status post laser 
ablation of the cervix, was granted by the Atlanta RO by 
means of a rating decision rendered in March 1994 following a 
review of the pertinent evidence, which included the 
veteran's service medical records and a VA examination report 
of July 1993.  The RO assigned a noncompensable evaluation. 
While pending appeal, the veteran submitted a report from The 
Emory Clinic from November 1993 which indicated that she had 
received laser ablation treatment for this disability.  
Following a review of the claims folder, the RO continued 
assignment of a noncompensable evaluation by means of a 
February 1999 rating decision.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's cervical dysplasia may be rated 
using the criteria for disease or injury of the cervix found 
in Diagnostic Code 7612 of the Schedule.  38 C.F.R. § 4.116 
(1998).  Under those criteria, a noncompensable evaluation is 
appropriate for symptoms that do not require continuous 
treatment while a 20 percent rating contemplates continuous 
treatment. 

The criteria for evaluation of disease or injury of the 
cervix were redesignated and revised during the pendency of 
the veteran's appeal, effective May 22, 1995.  See 60 Fed. 
Reg. 10,855 (April 21, 1995).  The veteran's disability was 
rated as 

cervicitis, as that rating was the most closely related to 
the veteran's actual disability, under the regulations in 
effect prior to May 22, 1995.  Under the prior rating 
criteria, a severe condition with chronic residual of 
infections, burns, chemicals or foreign bodies warrants a 30 
percent evaluation.  A 10 percent evaluation is appropriate 
with moderate symptomatology, and mild symptomatology results 
in a noncompensable rating assignment.  38 C.F.R. § 4.116a, 
Diagnostic Code 7612 (1994).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court), 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to May 22, 1995, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The evidence shows that, in June 1992, a pap smear was 
performed as part of a routine annual checkup.  Atypical 
squamous cells were noted suggestive of low grade squamous 
intraepithelial lesion with human papillomavirus associated 
changes.  A cervical biopsy performed in July 1992 confirmed 
the diagnosis.  

A VA examination was conducted in July 1993.  The veteran 
reported that she had been diagnosed with moderate dysplasia 
in March 1993 after a cervical biopsy was performed.  At that 
time, she stated, her cervix was cauterized.  She denied any 
menstrual difficulties or vaginal discharge.  Upon 
examination, the cauterized area of the cervix was noted to 
be healing well.  In November 1993, a laser ablation of the 
cervix and colposcopy was performed.  The veteran was 
discharged the same day of this ablation in stable condition.  



As mentioned above under the regulation effective subsequent 
to May 22, 1995, a 10 percent evaluation is appropriate with 
evidence of continuous treatment. The evidence does not show, 
nor has the veteran referenced, any medical reports not 
already associated with the claims folder.  The claims folder 
contains no evidence of any treatment subsequent to service 
other than the March 1993 cauterization and the November 1993 
laser ablation.  The Board is of the opinion that the 
evidence does not show continuous treatment as necessary to 
assign a compensable rating under Diagnostic Code 7612. 

Additionally, under the regulations effective prior to May 
22, 1995, a compensable evaluation will be assigned if there 
is evidence of moderate impairment.  As stated above, the 
veteran is not under continuous treatment for her cervical 
dysplasia.  Similarly, the evidence does not show, by means 
of clinical evidence, that her condition is of such a degree 
to warrant a compensable evaluation, in that it would be 
manifested by impairment of moderate degree; to reiterate, 
the evidence does not reflect any recent treatment.

The Board accordingly must deny the veteran's claim for an 
increased rating for cervical dysplasia, status post laser 
ablation of the cervix, after applying both the regulations 
currently in effect and those effective before May 22, 1995.  

The Board recognizes that the Court has held that at the time 
of an initial rating separate ratings can be assigned for 
separate periods of time based on evidence found.  Fenderson 
v West, 12 Vet. App. 119 (1999).  The Board finds that, after 
reviewing the veteran's claims folder, a noncompensable 
rating is appropriate at all times since the filing of the 
claim.



ORDER

Entitlement to a compensable evaluation for cervical 
dysplasia, status post laser ablation is denied.  



		
	M.S. SIEGEL	
Acting Member, Board of Veterans' Appeals



 

